Citation Nr: 0934478	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-32 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylosis and/or Reiter's syndrome.  

2.  Entitlement to service connection for uveitis.  

3.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease, with a history of 
osteomyelitis, of the thoracic and lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to 
October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran an increased rating for his 
degenerative disc disease of the thoracic and lumbar spine.  
The Veteran subsequently initiated and perfected an appeal of 
this rating determination.  

This appeal also arises from a January 2007 rating decision 
which denied the Veteran service connection for ankylosing 
spondylosis and/or Reiter's syndrome, and for uveitis.  The 
Veteran also subsequently initiated and perfected appeals of 
these rating determinations, and these were merged into his 
pending appeal.  

In November 2008, the Veteran testified before a Decision 
Review Officer seated at the RO, and in June 2009, he 
testified before the undersigned Acting Veterans Law Judge, 
also seated at the RO.  

The issues of service connection for ankylosing spondylosis 
and/or Reiter's syndrome, and for uveitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDING OF FACT

The Veteran's degenerative disc disease, with history of 
osteomyelitis, of the thoracic and lumbar spine is 
characterized by forward flexion greater than 30 percent and 
no incapacitating episodes in the past 12 months.  


CONCLUSION OF LAW

The Veteran's degenerative disc disease, with history of 
osteomyelitis, does not meet the requirements for a rating 
evaluation in excess of 20 percent.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5000, 
5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  As the issue being considered by the 
Board herein is one of an increased rating, such notice has 
been provided the Veteran within a March 2006 letter, as well 
as subsequent communications.  

In the present case, the VCAA duty to notify was satisfied by 
way of letters sent to the Veteran in February 2006, March 
2006, and May 2008.  The letters provided information as to 
what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  The Board also notes that, in the 
present case, essentially complete notice was also issued 
prior to the May 2006 adverse determination on appeal.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In an even more recent decision by the US Court of Appeals 
for the Federal Circuit, however, it was determined that 
notice described in 38 U.S.C. § 5103(a) need not be veteran-
specific and that generic notice is all that is required 
under Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and Wilson v. 
Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  See Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  
In other words, "while the notice must identify the 
information and evidence necessary to substantiate the 
particular type of claim being asserted by the veteran (which 
we refer to as 'generic notice')...there is no indication that 
Congress intended to require an analysis of the individual 
claim in each case."  Vazquez-Flores v. Shinseki, No. 08-
7150 at 11 citing Wilson v. Mansfield, 506 F.3d at 1059 
(quoting 146 Cong. Rec. H9912, 9914 (daily ed. Oct. 17, 
2001)).  Further, VA is not required to notify the veteran to 
submit evidence of how the disability affects daily life.  
See Vazquez-Flores v. Shinseki, No. 08-7150 at 19.  Thus, the 
judgment of the US Court of Appeals for Veterans Claims 
decision, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
was vacated, as far as it required notice of alternative 
diagnostic codes or potential "daily life" evidence.  Id.  

In this case, the Board finds that a May 2008 letter was in 
substantial compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) to the extent that the Veteran was notified that he 
needed to submit evidence of worsening of his service-
connected disability that could include specific medical 
evidence, as well as lay evidence from himself or other 
individuals who could describe from their knowledge and 
personal observations in what manner his disabilities had 
worsened, and that the Veteran has in fact done so.  He has 
submitted written statements supporting his increased ratings 
claims, and pointed VA toward additional VA medical treatment 
evidence.  This evidence has been obtained and associated 
with the claims file, and readjudication was afforded him, 
most recently in January 2009.  Finally, the Veteran 
requested and testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  Thus, a remand to 
provide additional notice to the Veteran is not required.  

The Board next finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims file, to the extent possible.  VA has 
obtained the Veteran's VA medical treatment records up to 
December 2008, and note that he has stated he has not 
received any recent private medical treatment for the 
service-connected disability at issue; thus, no such records 
remain outstanding.  The Board observes that at his June 2009 
personal hearing, the Veteran stated he has received VA 
treatment at the Detroit VA medical center subsequent to 
September 2008.  Review of the record indicates his VA 
medical records date to December 2008; thus, all known VA 
medical records have been obtained.  VA is not aware of any 
additional records regarding the claims on appeal which have 
not yet been submitted by the Veteran or obtained by VA.  The 
Board also notes that while additional evidence was submitted 
directly to the Board at the time of his June 2009 personal 
hearing, he also submitted an agency of original jurisdiction 
waiver of such evidence, allowing it to be reviewed by the 
Board.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2008).  Finally, 
the Veteran has been afforded VA medical examinations in 
March 2006 and July 2007.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claim has been fully developed, and he has been afforded all 
due notice; thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks a disability rating in excess of 20 percent 
for his degenerative disc disease of the thoracic and lumbar 
spine, with history of osteomyelitis.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
staged ratings are also appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  As such, the Board 
will consider whether staged ratings are appropriate to the 
pending appeal.  

When evaluating musculoskeletal disabilities, the Board also 
must consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's spinal disability is currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5000-5243.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27.  

Under Diagnostic Code 5000, osteomyelitis, acute, subacute, 
or chronic, when inactive, following repeated episodes, 
without evidence of active infection in the past 5 years, 
warrants a 10 percent rating.  With discharging sinuses or 
other evidence of active infection within the past 5 years, 
it warrants a 20 percent evaluation.  With definite 
involucrum or sequestrum, with or without discharging 
sinuses, it warrants a 30 percent rating.  Having frequent 
episodes with constitutional symptoms warrants a 60 percent 
rating.  When manifested in the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous constitutional 
symptoms, osteomyelitis warrants a 100 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5000.  

Disabilities evaluated under Diagnostic Code 5243, for 
intervertebral disc syndrome, are evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Separate rating criteria also exist for the evaluation of 
intervertebral disc syndrome, and such criteria must be used 
if it results in a higher rating for the disability at issue.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warranted a 60 percent rating.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than six weeks during the past 12 months, a 40 percent rating 
is warranted.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  An "incapacitating episode" 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note 1.  

Upon receipt of his claim, the Veteran was afforded VA 
examination in March 2006.  The Veteran had not been employed 
since 1999, citing back trouble as the cause of his prolonged 
unemployment.  He had previously worked as a welder.  He 
reported chronic low back pain, with an intensity of 3-4 out 
of 10.  His pain worsened with activity but was partially 
alleviated with over-the-counter medication.  The Veteran 
described limitations in walking, bending, and lifting 
heavier objects.  No history of flare-ups was noted.  He also 
denied any history of bowel or bladder impairment related to 
his spinal disability.  On physical examination, the Veteran 
exhibited a kyphotic posture, with no visual deformity of the 
low back.  However, loss of lumbar lordosis was present.  
Muscle tone was good without spasm.  Range of motion testing 
indicated forward flexion to 35 degrees, extension to 10 
degrees, lateral flexion to 10 degrees bilaterally, and 
lateral rotation to 10 degrees bilaterally.  All motion was 
with pain.  Incoordination was noted, but no weakness or 
fatiguability.  Some functional loss due to pain was noted, 
but not further described.  Both lower extremities were 
negative for neurological impairment, but straight leg 
raising was positive bilaterally at 55 degrees.  Repetitive 
use of the back did not result in any additional limitation 
of motion, according to the examiner.  X-rays of the lumbar 
and thoracic spine revealed degenerative changes as well as 
fusion at L3-4 anteriorly.  The final impression was of 
degenerative disc disease of the lumbar and thoracic spine, 
with limitation of motion.  

Another VA spinal examination was afforded the Veteran in 
July 2007.  His current symptomatology included acute pain of 
the entire spine, both upper and lower sections.  His pain 
increased with activity.  He did not use a back brace or 
other orthopedic device.  He denied incapacitating episodes, 
flare-ups, or radiation of his pain into the upper or lower 
extremities.  On physical examination his posture was 
kyphotic, due to kyphosis of the thoracic spine.  Muscle tone 
of both the thoracic and lumbar spine was moderate, with no 
spasm evident.  No deformity of the low back was present, but 
some loss of lumbar lordosis was observed.  Muscle tone was 
good without spasm.  Range of motion testing indicated 
forward flexion to 35 degrees, extension to 10 degrees, 
lateral flexion to 10 degrees bilaterally, and rotation to 10 
degrees bilaterally.  All motion was with pain.  
Incoordination was noted, but no weakness or fatiguability.  
No functional loss due to subjective complaints of pain was 
noted.  No neurological deficits were noted in the lower 
extremities, but straight leg raising was positive for low 
back pain.  X-rays confirmed degenerative changes of the 
thoracic and lumbosacral spine.  No additional limitation of 
motion was noted secondary to pain, fatigue, weakness, or 
lack of endurance on repetitive use.  The final assessment 
was of degenerative arthritis of the thoracic and lumbar 
spine.  Overall impairment secondary to this diagnosis was 
characterized as moderate.  

The Veteran has also received VA outpatient medical treatment 
for his spinal disability during the pendency of this appeal.  
A December 2005 VA clinical notation indicates the Veteran 
had both forward flexion and extension of the lumbar spine 
limited to 0 degrees.  However, more recently his spinal 
range of motion was described as "good" in February 2008, 
without point tenderness or deformities.  In November 2008, 
his range of motion was described as "painful", but 
specific values were not provided.  The Veteran has also 
consistently reported chronic low back pain, increasing with 
activity.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
a disability rating in excess of 20 percent for the Veteran's 
degenerative disc disease, with a history of osteomyelitis, 
of the thoracic and lumbar spine.  Considering first an 
increased rating under Diagnostic Code 5000, for 
osteomyelitis, the evidence does not indicate definite 
involucrum or sequestrum, with or without discharging 
sinuses, or any other constitutional symptoms resulting from 
active manifestations of his osteomyelitis, which would 
support a 30 percent rating or higher.  Next, the Veteran has 
not displayed forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, as would warrant an increased 
rating of 40 percent under the general criteria for spinal 
disabilities.  While forward flexion was observed to be 
limited to 0 degrees in December 2005, subsequent VA medical 
examinations in March 2006 and July 2007 both indicated 
forward flexion to 35 degrees.  Subsequent clinical 
notations in February and November 2008 described the 
Veteran's spinal range of motion as "good" and "painful", 
respectively, but provided no specific range of motion 
findings.  Overall, the evidence does not demonstrate 
consistent limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the same, as would support a 40 percent rating.  
Additionally, while the Veteran has reported weakness, pain, 
pain on motion, fatiguability, and incoordination with 
repetitive use of the spine, no examiner has suggested these 
findings result in additional limitation of motion.  See 
DeLuca, supra.  

Finally, the Veteran's intervertebral disc syndrome must be 
considered under the specific criteria for that disability.  
As noted above, a 40 percent rating requires incapacitating 
episodes having a total duration of at least 4 weeks but less 
than six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  While the Veteran has asserted at his 
November 2008 and June 2009 personal hearings, as well as 
within his written contentions, that he has frequent and 
debilitating episodes of low back pain, these episodes do not 
meet the regulatory definition of incapacitating episodes, as 
defined by VA, in that they do not consist of periods of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note 1.  Both his March 2006 and July 2007 VA 
examination reports were negative for any evidence of 
incapacitating episodes in the past 12 months.  Overall, the 
preponderance of the evidence is against the award of a 
disability rating of 40 percent or higher due to 
incapacitating episodes caused by the Veteran's service-
connected spinal disability.  Additionally, because the 
Veteran has not displayed a level of disability in excess of 
that currently displayed, a staged rating is not warranted at 
the current time.  See Hart, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has alleged that his service-connected 
disabilities adversely affect his ability to obtain and 
maintain employment.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
acknowledges that the Veteran has stated on several occasions 
that he was unable to work secondary to his back pain.  
However, the Board observes that the Veteran remains able to 
ambulate on his own, and does not require a back brace or 
other orthopedic device due to his service-connected 
disability.  According to the 2007 VA examination report, the 
Veteran's service-connected spinal disability results in only 
moderate impairment.  He has also not required extended 
hospitalizations or other unusual circumstances due to his 
service-connected disability, and no examiner or medical 
expert has indicated the Veteran is unable to obtain or 
maintain all forms of employment due to the service-connected 
disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations 
of the service-connected lower extremity disability.  See 38 
U.S.C.A. § 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds the preponderance of the 
evidence is against the award of a disability rating in 
excess of 20 percent for the Veteran's degenerative disc 
disease, with a history of osteomyelitis, of the thoracic and 
lumbar spine.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease, with a history of 
osteomyelitis, of the thoracic and lumbar spine is denied.  


REMAND

The Veteran seeks service connection for ankylosing 
spondylosis and/or Reiter's syndrome, to include as secondary 
to his service-connected degenerative disc disease of the 
thoracic and lumbar spine, with a history of osteomyelitis.  
Service connection may be awarded for any disability which is 
due to or the result of, or is otherwise aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In the present case, 
the Veteran has been afforded several VA medical examinations 
and opinion statements regarding the possibility of a causal 
connection between the claimed disability and his service-
connected spinal disability.  In a November 2007 amendment to 
a prior July 2007 VA examination report, a VA physician 
stated that the Veteran's "ankylosing spondylosis is less 
than likely as not due [to] or as a result of the back 
treatment in service" or was "related to [the Veteran's] 
current service-connected degenerative disc disease of the 
thoracic and lumbar spine with a history of osteomyelitis."  
However, the examiner then stated that the Veteran's 
osteomyelitis of the lumbar spine resulted in degenerative 
changes "which has affected other parts of the spinal 
column."  

In his written contentions and within his personal hearing 
testimony, the Veteran has specifically alleged that his 
claimed ankylosing spondylosis and/or Reiter's syndrome 
affects his neck and cervical spine.  These assertions, 
combined with the November 2007 medical opinion suggesting 
the Veteran's service-connected degenerative changes have 
progressed to other areas of the spinal column, indicates 
additional medical clarification is required.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008).  

The Veteran also seeks service connection for bilateral 
uveitis, asserted as secondary to his claimed ankylosis 
spondylosis.  In a March 2005 VA clinical notation, the 
Veteran was noted to have "ankylosing spondylosis with 
associated uveitis."  Likewise, in a March 2006 VA clinical 
notation, the Veteran was diagnosed by a VA physician to have 
a "history of recurrent uveitis secondary to ankylosing 
spondylosis."  Because this issue is inextricably 
intertwined with his claim for service connection for a 
cervical spine disability claimed as ankylosing spondylosis 
and/or Reiter's syndrome, it will be deferred pending 
resolution of the aforementioned service connection claim.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the presence and 
etiology of any disability of the cervical 
spine, neck, and/or upper extremities.  
The claims file must be furnished to the 
examiner for review in connection with the 
examination, and such review should be 
noted on the record.  All necessary 
diagnostic tests, including x- rays, 
should be completed and all pertinent 
symptomatology and findings should be 
reported in detail.  After fully examining 
the Veteran and reviewing his medical 
history, the examiner should identify any 
current disabilities of the appellant's 
cervical spine, neck, and/or upper 
extremities.  The examiner should 
explicitly state whether the Veteran 
demonstrates ankylosing spondylosis, 
Reiter's syndrome, or degenerative changes 
of the neck or upper extremities.  Next, 
based on a review of the claims file and 
the examination findings, the examiner 
should state the medical probability (less 
likely than not; at least as likely as 
not; or more likely than not) that any 
current disability identified above is the 
result of, or is otherwise aggravated by, 
his service-connected degenerative disc 
disease and history of osteomyelitis of 
the lumbar and thoracic spine.  The 
examiner should explicitly note and 
discuss the November 2007 VA statement 
regarding the spread of degenerative 
changes into "other parts of the spinal 
column."  The examiner should provide a 
complete rationale for all conclusions 
reached.  If the examiner determines that 
the requested opinion cannot be provided 
without resort to mere speculation, he or 
she should discuss why such an opinion is 
not possible.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


